date internal_revenue_service number info release date uil no the honorable doc hastings u s house of representatives washington d c dear mr hastings this letter is in response to your inquiry dated date on behalf of your constituent who asked whether the cost of cosmetic_surgery is a deductible medical expense sec_213 of the internal_revenue_code allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer a spouse or a dependent to the extent that those expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 defines medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 provides that the term medical_care does not include cosmetic_surgery or other similar procedures unless the surgery or procedure is necessary to ameliorate a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or a disfiguring disease sec_213 defines cosmetic_surgery as any procedure that is directed at improving the patient’s appearance and does not meaningfully promote the proper function of the body or prevent or treat illness or disease the provision disallowing a medical_care deduction for the expenses of cosmetic_surgery was added to sec_213 in i hope this information is helpful please call sean m dwyer identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
